Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) #1-9, 11, 12 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TOYHODA et al., (U.S. Pub. No, 2015/0093913), hereinafter referred to as "Toyoda".

Toyoda shows, with respect to claim #1, a thin film forming method comprising a first operation  of supplying a source gas at a first flow rate into a reactor via a first mass flow controller (paragraph 0081) a second operation purging the source gas in the reactor to an exhaust unit (paragraph  0083) a third operation of supplying a reactive gas at aa second flow rate into the reactor at a second mass flow controller (paragraph 0091) a fourth operation of supplying plasma into the reactor (paragraph 0082) a fifth operation of purging the reactive gas in the reactor to the exhaust unit (paragraph 0092) wherein during the second to fifth operations the source gas is bypassed to the exhaust source gas bypassed to the exhaust unit is less than the first flow rate (paragraph 0089). 


Toyoda shows, with respect to claim #2, a method wherein a path through which the bypassed source gas is discharged is the same path (fig. #1, item 222) through which the purged source gas or reactive is discharged from the reactor (paragraph 0028, 0080).

Toyoda shows, with respect to claim #3, method wherein the first flow rate, a third flow rate, and respective processing time periods of the first to fifth operations are input to the first mass flow controller, the third flow rate being less than the first flow rate, and the first mass flow controller is programmed to adjust an amount of the source gas based on the input first flow rate, the input third flow rate, and the input respective processing time periods of the first to fifth operations (paragraph 0075, 0081, 0088). 

 The Examiner notes that Toyoda description of the operation is not the explicit language of the present claim. However, the Examiner takes the position that insight of the Toyoda’s use of recipes that are for designed for adjusting the various parameters to achieve the desired configuration (as shown in the site areas above). The Examiner further notes that Toyoda shows mass controllers that are configured to operate at recipe configurations (as shown in paragraph 0073, 0075). Furthermore, the applicant has not established the critical nature varying of flow rates as compared the first and third flow rates with the forming of a thin layer: i.e. no ranges, no specific difference in flow rate, no starting flow rate, no ending flow rate “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. The Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein the flow rates were change to fit the parameters that allow the design to be achieved, as taught by Toyoda.


Toyoda shows, with respect to claim #4, a method wherein the first mass flow controller (fig. #1, item 243c) is programed to supply the source gas (fig. #1, item 243b) at the first flow rate during the first operation and supply the source gas at the third operation flow rate during the second to the fifth operations (paragraph 0037, 0040).

Toyoda shows, with respect to claim #5, a method wherein a flow rate of the source gas bypassed to the exhaust unit during the second operation is gradually reduced from the first flow rate to the third flow rate, and the flow rate of the source gas bypassed to the exhaust unit during the fifth operation is gradually increased from the third flow rate to the first flow rate (paragraph 0022, 0081, 0088).
The Examiner notes that Toyoda description of the operation is not the explicit language of the present claim. However, the Examiner takes the position that insight of the Toyoda’s use of recipes that are for designed for adjusting the various parameters to achieve the desired configuration (as shown in the site areas above). The Examiner further notes that Toyoda shows mass controllers that are configured to operate at recipe configurations (as shown in paragraph 0073, 0075). Furthermore, the applicant has not established the critical nature varying of flow rates as compared the first and third flow rates with the forming of a thin layer: i.e. no ranges, no specific difference in flow rate, no starting flow rate, no ending flow rate “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. The Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein the flow rates were change to fit the parameters that allow the design to be achieved, as taught by Toyoda.

Toyoda shows, with respect to claim #6, a method wherein the third flow rate is greater than 0 and less that the first flow rate (paragraph 0022, 0081, 0088).
Toyoda discloses the claimed invention except for the third flow rate is less that the first flow rate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to he third flow rate is less that the first flow rate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233. Furthermore, the applicant has not established the critical nature he third flow rate is less that the first flow rate; i.e. no range, no starting amount, no ending amount  nor connection of why it would not be obvious to adjust the amounts to appease the design choice. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.



Toyoda shows, with respect to claim #7, a method wherein the third flow rate is about 1/8 to about 1/10 less than the first flow rate (paragraph 0022, 0081, 0088).

The Examiner takes the position that the term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from about 1/8 to about 1/10 less  in order to be considered “about” about 1/8 to about 1/10 less. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is about 1/8 to about 1/10 less) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Toyoda shows, the respect to claim #8, a method wherein the first mass flow controller is programmed to: supply the source gas at the first flow rate during the first operation; supply the source gas at the third flow rate after the first operation; and supply the source gas at the first flow rate during a first predetermined period before the first operation (paragraph 0088, 0089). 

The Examiner notes that Toyoda does not state explicitly the claimed language of the present claim #8. However, the Examiner notes that Toyoda shows the control of the MFC to fit what ever recipe that is needed for the design characteristics. Furthermore, the Examiner takes the position the present claim language fails the establish a criticality of the variations. Also, the present claim language fails to establish range, starting point, ending point or whether the mass flow rates are different or the same. Therefore, the Examiner takes the position that the applicant has not established the critical nature a predetermined period of the flow rate. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.

Toyoda shows, the respect to claim #9, a method wherein the first predetermined period is shorter than the processing time of the fifth operation (paragraph 0088, 0089). 

The Examiner notes that Toyoda does not state explicitly the claimed language of the present claim #9. However, the Examiner notes that Toyoda shows the control of the MFC to fit what ever recipe that is needed for the design characteristics. Furthermore, the Examiner takes the position the present claim language fails the establish a criticality of the variations. Also, the present claim language fails to establish range, starting point, ending point or whether the mass flow rates are different or the same. Therefore, the Examiner takes the position that the applicant has not established the critical nature a first predetermined period is shorter than the processing time of the fifth operation. Also, the Examiner fails to find in the claim language the a period has been established that would allow one of ordinary skill in the art to vary from or too. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.

Toyoda shows, the respect to claim #11, a method wherein a length of the first predetermined period does not affect properties of a thin film deposited in the reactor (paragraph 0088, 0089). 

The Examiner takes the position that the applicant has not established the critical nature wherein the length of the first predetermined period does not affect properties of a thin film deposited in the reactor, nor has the present claim language established what the predetermined period is that does not affect the properties of the thin film. Furthermore, the present claim language does not establish what properties that are sort not to affected.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.

Toyoda shows, the respect to claim #12, a method wherein the length of the first predetermined period does not affect a thickness and uniformity of the thin film deposited in the reactor (paragraph 0088, 0089). 

The Examiner takes the position that the applicant has not established the critical nature length of the first predetermined period does not affect a thickness and uniformity of the thin film deposited in the reactor, nor has the present claim language established what the predetermined period is that does not affect not affect a thickness and uniformity. Furthermore, the present claim language does not establish how this method is performed or what it consist of that prevents the thickness and uniformity for being affected.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.


Allowable Subject Matter
Claims #10, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

claim #10
The total processing time of the second to fifth operations is 1.5 seconds, and the first predetermined period is 1.3 seconds or less.
Claim #13
The first mass flow controller continuously transfers the source gas during the first to fifth operations.

Claim #14
Supply the reactive gas at the second flow rate during the third and fourth operations; and supply the reactive gas at the fourth flow rate during the first, second, and fifth operations.

Claim #16
Supply the reactive gas at a fourth flow rate after the fourth operation, the fourth flow rate being less than the second flow rate; and supply the reactive gas at the second flow rate during a second predetermined period before the third operation, and the second predetermined period is started after the flow rate of the source gas bypassed to the exhaust unit during the second operation is reduced to the third flow rate.



EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
07/30/2022

	/MONICA D HARRISON/            Primary Examiner, Art Unit 2815